DETAILED ACTION
	This Office Action is in response to Applicant’s arguments during FAI interview on October 6, 2021 for Application# 17/052,487.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

No claims are amended.
No claims are newly added.
No claims are canceled.

Examiner’s Remarks regrading Applicant’s response
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers argument in pages 1-4 remarks regarding independent claims 1, 7 and 13 are persuasive. Examiner believes the specifically the invention to provide more accurate recommendations to users, especially when user data is lacking. Examiner believes the limitation of "storing, in a database of the computer system, a set of related items with corresponding historic user ratings for a group of users, the set of related items stored in association with a set identifier for use in identifying a message from a user as corresponding to the set of related items, wherein the database is missing the historic user ratings for at least some of the group of users for at least some of the set of related items, and wherein the historic user ratings include non-binary numbers; 
generating a user-item preference matrix including user preference values for items of the set of related items based on the historic user ratings, the user-item preference matrix missing user preference values corresponding to the missing historic user ratings; 
generating a transition matrix by aggregating a total number of users transitioning between paired combinations of the set of related items; 
factorizing, using the transition matrix, the user-item preference matrix to obtain: 
(a) a non-negative user factor submatrix representing latent user factors, the latent user factors corresponding to missing historic user ratings in the database; and 
(b) a non-negative item factor submatrix representing latent item factors, wherein a higher transition value between a paired combination enforces latent item factors to be closer in value than latent item factors corresponding to a lower transition value between the paired combination; 
wherein the factorizing includes an optimization of a cost function that includes a transition regularization penalty including a divergence value for distances between paired combinations in the transition matrix;
3determining an estimated user-item preference matrix based on the non-negative user factor submatrix and the non-negative item factor submatrix, the estimated user-item preference matrix including first estimated user preference values corresponding to the missing user preference values in the user-item preference matrix; 
receiving, over a network from a user device of a user of the group of users, a request message requesting a recommended item from the set of related items, the request message including the set identifier; 
accessing, using the set identifier, the estimated user-item preference matrix in response to receiving the request message; and 
providing, over the network, the recommended item to the user device based on at least one of the first estimated user preference values corresponding to the missing user preference values in the user-item preference matrix” is considered in view of USPTO Guidelines regarding 35 U.S.C. 101 for eligible subject matter.

As maintained by the Examiner, the combination of elements as currently amendments in claims 1, 7 and 13 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, storing, in a database of the 
generating a user-item preference matrix including user preference values for items of the set of related items based on the historic user ratings, the user-item preference matrix missing user preference values corresponding to the missing historic user ratings; 
generating a transition matrix by aggregating a total number of users transitioning between paired combinations of the set of related items; 
factorizing, using the transition matrix, the user-item preference matrix to obtain: 
(a) a non-negative user factor submatrix representing latent user factors, the latent user factors corresponding to missing historic user ratings in the database; and 
(b) a non-negative item factor submatrix representing latent item factors, wherein a higher transition value between a paired combination enforces latent item factors to be closer in value than latent item factors corresponding to a lower transition value between the paired combination; 
wherein the factorizing includes an optimization of a cost function that includes a transition regularization penalty including a divergence value for distances between paired combinations in the transition matrix;

receiving, over a network from a user device of a user of the group of users, a request message requesting a recommended item from the set of related items, the request message including the set identifier; 
accessing, using the set identifier, the estimated user-item preference matrix in response to receiving the request message; and 
providing, over the network, the recommended item to the user device based on at least one of the first estimated user preference values corresponding to the missing user preference values in the user-item preference matrix.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 

supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159